DETAILED ACTION
1.         Claims 1-8, as filed by Preliminary Amendment on 04/15/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 04/15/2020, 11/12/2020, 02/02/2021, 03/22/2022, 05/20/2022 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.         Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent claims 1 and 3 recite carbon fibers having fullerene C70 adsorbed thereon and a method of manufacturing the same. The present specification ¶ [0020 & 0027-0028] indicate that the term “adsorbed” differs in meaning to the term “attached” by way of the change in concentration of fullerene C-70 in the solution in which the carbon fibers are immersed during the production process. However, the specific structural difference between carbon fibers having the fullerene “adsorbed” thereon and carbon fibers having the fullerene “attached” thereto is not set forth the description of the present application, and would not be obvious to a person skilled in the art. Accordingly, a clear comparison cannot be carried out between the carbon fibers of any prior art and the present invention. Claims 1 and 3 are indefinite for not clearly defining the metes and bounds of the present invention. 
Claims 2 and 4-8 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim. Appropriate correction/clarification is required. 
	When examining the claims and writing the rejection below, the terms “adsorbed” and “attached” were interpreted to be synonyms. 
It is noted that a mere statement in arguments that these two terms [attached and adsorbed] are “used separately” would be insufficient to overcome this rejection. For example, it is suggested that evidence showing any chemical/structural difference between the two be provided.
	

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.         Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urvanov et al. (RU 2523483 C1; cited on Applicant’s IDS filed 04/15/2020), as evidenced by American Elements (“Fullerene Soot” webpage, copy provided with Applicant’s IDS filed on 03/22/2022; a PDF of Wayback Machine screenshot shows that https://www.americanelements.com/fullerene-soot existed by 09/12/2015). The citations to Urvanov in this Office Action are to its machine translation accessed online from Espacenet; a PDF copy, pgs. 1-8, is attached for reference. 
As to independent claim 1, Urvanov teaches carbon fibers which are coated with fullerene soot (see para. 0013-0014, 0031: fullerene containing soot will increase physical and mechanical characteristics of carbon fiber; see also Example 3 in para. 0028). Urvanov writes “Fullerenes and fullerene-containing soot perfectly penetrate into multifilament fibers and impregnate them evenly. This makes it possible to obtain a fiber whose surface is uniformly covered with carbon nanostructures” (see para. 0016). “Fullerene soot” includes fullerene C70, as evidenced by American Elements webpage (see PDF pg. 3: fullerene soot is a fine powder composed of a mix of C60 and C70 fullerenes, with roughly 76% C70). Thus, Urvanov discloses “carbon fiber on which fullerene C70 adsorbs”, as required by claim 1.
	As to independent claim 3, Urvanov teaches a method of manufacturing a carbon fiber, the method comprising sequentially performing: dissolving fullerene-containing soot in an organic solvent to prepare a fullerene solution; immersing a material carbon fiber in the fullerene solution; and extracting the carbon fiber from the fullerene solution and drying the extracted carbon fiber (see para. 0016-0017, 0019, 0025-0031). “Fullerene soot” includes fullerene C70, as evidenced by American Elements webpage (see PDF pg. 3: fullerene soot is a fine powder composed of a mix of C60 and C70 fullerenes, with roughly 76% C70). Thus, Urvanov discloses a method of manufacturing “carbon fiber on which fullerene C70 adsorbs”, as required by claim 3.
	As to claims 5-7, Urvanov teaches the method of manufacturing the carbon fiber according to claim 3, wherein the organic solvent is an aromatic hydrocarbon (see para. 0017, 0025: toluene and other aromatic solvents); claim 3, wherein the material carbon fiber is a polyacrylonitrile-based carbon fiber (see para. 0002); claim 3, wherein a time of immersing the material carbon fiber is 5 seconds to 24 hours (see para. 0025-0028).
	Urvanov, as evidenced by American Elements, teaches all of the limitations of instant claims 1, 3, and 5-7. Therefore, Urvanov anticipates said claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Urvanov et al. (RU 2523483 C1; citations to its translation PDF), evidenced by American Elements (“Fullerene Soot” webpage).
As to claim 2, Urvanov teaches the carbon fiber according to claim 1 as described above, but fails to explicitly disclose that the fullerene C70 adsorbs by 0.001 parts by mass to 1 part by mass per 1000 parts by mass of the carbon fiber.
However, a person skilled in the art could optimize the coating amount of fullerene C70 on the carbon fiber based on routine experimentation and the disclosure of Urvanov, in accordance with the fullerene C70 coating properties to be obtained. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 4 and 8, Urvanov teaches the method of manufacturing the carbon fiber according to claim 3 as described above, but fails to disclose that a concentration of the fullerene C70 in the solution is 1 ppm by mass to 10000 ppm by mass [claim 4] and that a temperature of the solution during immersion is 10°C to 80°C [claim 8].
However, a person skilled in the art could optimize the concentration of fullerene C70 in the solution and temperature during immersion in the method based on routine experimentation and the disclosure of Urvanov, in accordance with the fullerene C70 coating properties to be obtained on the manufactured carbon fiber. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 10, 2022